Appeal Reinstated, Motion Granted, Appeal Dismissed, and Opinion filed
December 17, 2020.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-20-00572-CV

MIRADA ENERGY, LLC, MIRADA WILD BASIN HOLDING COMPANY,
      LLC AND MIRADA ENERGY FUND I, LLC, Appellants

                                       V.

 OASIS PETROLEUM INC., OASIS PETROLEUM NORTH AMERICA,
   LLC, OASIS MIDSTREAM SERVICES, LLC, OASIS MIDSTREAM
 PARTNERS LP, BIGHORN DEVCO LLC, BOBCAT DEVCO LLC, AND
               BEARTOOTH DEVCO LLC, Appellees

                  On Appeal from the 334th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2017-19911


                                  OPINION

     This is an interlocutory appeal from an order signed July 30, 2020. We abated
the appeal on October 13, 2020 because appellees Oasis Petroleum Inc., Oasis
Petroleum North America, LLC, and Oasis Midstream Services, LLC had petitioned
for bankruptcy. A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. On November 30, 2020, appellants
filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion does not
indicate the status of the bankruptcy proceeding.

       Filing a bankruptcy petition triggers the automatic stay under the United
States Bankruptcy Code. See 11 U.S.C. § 362(a). As relevant here, the automatic
stay applies to “the commencement or continuation . . . of a judicial . . . action or
proceeding against the debtor that was or could have been commenced before the
commencement of the case under this title, or to recover a claim against the debtor
that arose before the commencement of the case under this title.” Id. § 362(a)(1).
Dismissal of a debtor from a lawsuit does not violate the bankruptcy stay. Thuesen
v. Amerisure Ins. Co., 487 S.W.3d 291, 297 (Tex. App.—Houston [14th Dist.] 2016,
no pet.); Darr v. Altman, 20 S.W.3d 802, 807 (Tex. App.—Houston [14th Dist.]
2000, no pet.).

       This court and four of our sister courts have dismissed appeals on the
appellant’s motion after the appeal was abated due to the bankruptcy proceeding. In
each of those cases, the parties presented orders from the bankruptcy court expressly
or implicitly approving dismissal of the appeal or represented in the motion that the
stay had been terminated or lifted.1 In another case, we asked appellant to provide

1
  Shaffer v. Compass Bank, No. 14-02-00788-CV, 2004 WL 35992, at *1 (Tex. App.—Houston
[14th Dist.] Jan. 8, 2004, no pet.) (mem. op.) (per curiam); TNC Energy, LLC v. Crescent Supply
Co., No. 11-15-00248-CV, 2018 WL 12179294, at *1 (Tex. App.—Eastland Feb. 28, 2018, no
pet.) (mem. op.) (per curiam) (dismissal as to certain appellate parties); In re R. Hassell & Co.,
Inc., No. 01-14-00349-CV, 2018 WL 1003338, at *1 (Tex. App.—Houston [1st Dist.] Feb. 22,
2018, orig. proceeding) (mem. op.) (per curiam); In re Hassell, No. 01-14-00996-CV, 2018 WL
1003802, at *1 (Tex. App.—Houston [1st Dist.] Feb. 22, 2018, orig. proceeding) (mem. op.) (per
curiam); In re Estate of Edwards, No. 04-13-00371-CV, 2015 WL 5451674, at *1 (Tex. App.—
San Antonio Apr. 15, 2015, no pet.) (mem. op.) (per curiam); Irvin v. SCP Distribs., LLC, No. 05-
10-01536-CV, 2011 WL 3195288, at *1 (Tex. App.—Dallas July 26, 2011, no pet.) (mem. op.).
                                                2
us a copy of the bankruptcy court's order demonstrating the automatic stay has been
lifted or terminated. Burroughs v. Spencer & Assocs., P.C., No. 14-02-00793-CV,
2004 WL 635329, *1 (Tex. App.—Houston [14th Dist.] Apr. 1, 2004, no pet.) (mem.
op.) (per curiam).

      However, none of those opinions suggest that such an order or representation
is required before the court of appeals may grant a motion for voluntary dismissal.
Thuesen and Darr stand for the proposition that dismissal of a debtor does not violate
the stay—which necessarily means the stay was still in effect at the time of the
dismissal. That is, regardless of the status of the stay, dismissal of a debtor from a
lawsuit does not violate the stay. Thuesen and Darr involved voluntary dismissals at
the trial level. The same conclusion logically applies to voluntary dismissals at the
appellate level.

      Accordingly, we reinstate the appeal, grant the motion, and dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.




                                          3